Citation Nr: 0833397	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to October 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for 
degenerative disc disease (DDD) of the lumbar spine, finding 
that the claim was not well grounded.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in August 2006.

In November 2006, the Board remanded the case to the RO for 
further development.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2. The veteran is competently diagnosed with degenerative 
disc disease (DDD), early degenerative arthritis of the lower 
lumbar spine, slight scoliosis, and failed back syndrome.

3. Arthritis became manifest many years after discharge from 
military service.

4. Competent and uncontroverted medical opinion of record 
states that the veteran's current low back disorder is not 
related to military service.



CONCLUSION OF LAW

The veteran does not have a current low back disorder that is 
due to or aggravated by disease or injury during military 
service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002, Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The June 1999 rating decision on appeal was issued prior to 
enactment of the VCAA.  However, in June 2001, during the 
course of the appeal, the RO sent a letter to the veteran 
advising him of the VCAA and advising him that to establish 
entitlement to service connection for a disability the 
evidence must show a current disability, an injury or disease 
in service, and a relationship between the claimed disability 
and military service. The veteran had an opportunity to 
respond before the RO's next adjudication as reflected in the 
July 2001 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that correspondence of record satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A July 2007 letter by the RO advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  
It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  This is logical, 
since the rating decision on appeal was issued prior to 
enactment of the VCAA.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the July 
2008 SSOC.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the Board's adjudication.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in March 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment records (STR) and Social 
Security Administration (SSA) disability file have been 
associated with the file, as well as records from those VA 
and non-VA providers identified by the veteran as having 
relevant records for consideration.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other medical providers having records that 
should be obtained before the claims are adjudicated.  

The veteran has been afforded a VA medical examination in 
support of his claim, which includes a medical opinion as to 
the etiology the claimed low back disorder.  The Board has 
found the examination report to be competent and adequate as 
a basis for adjudication of the issues at hand.  

The veteran has also been afforded a hearing before the Board 
in which he presented oral argument in support of his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

 
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In this case, the veteran is competently diagnosed with a low 
back condition; specifically, degenerative disc disease 
(DDD), early degenerative arthritis of the lower lumbar 
spine, slight scoliosis, and failed back syndrome.  
Therefore, the first element of service connection, evidence 
of a current disability, is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the veteran was afforded a VA examination in May 2008.  
The VA examiner, a physician, recorded the veteran's self-
reported medical history, reviewed the veteran's claims file 
and STR, and performed a physical examination and distal 
neurological examination of the veteran.  The examiner 
diagnosed failed back syndrome, status post anterior and 
posterior lumbar surgeries with severe debilitating pain 
requiring narcotic pain maintenance.  

The examiner then opined that his review of the veteran's STR 
revealed no evidence of a back injury in service that the 
examiner could relate to the veteran's current disability.  
The examiner noted that STR showed an isolated complaint of 
low back pain in-service, which was resolved, but no further 
evidence of an in-service low back injury.  The examiner also 
explained that, in his opinion, the veteran's examination in 
1992 showing DDD could not be related to one episode of low 
back pain experienced when the veteran was nineteen years 
old. The examiner concluded, therefore, that the veteran's 
current back condition is "highly unlikely to have had its 
onset in service, nor is it related to any trauma or event in 
service."  

The VA examiner's opinion is uncontroverted and is a medical 
conclusion the Board cannot ignore or disregard.  See Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  Further, the examiner 
thoroughly reviewed the claims file, performed a personal 
examination of the veteran, and provided a well-supported 
rationale for his conclusion.  Accordingly, the Board must 
find that the veteran has not shown service connection on a 
direct basis.  

In addition to evidence of direct service connection, 38 
C.F.R. § 3.303(b) provides that service connection may be 
awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and evidence shows (a) continuity 
of related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.   Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Medical evidence 
relating that symptomatology to the veteran's present 
condition is required if the condition is not one that can be 
shown by competent lay evidence.  Id.  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Here, the record contains no diagnosis of arthritis or a low 
back disorder during the veteran's service or for many years 
after discharge.  Although the veteran has complained of low 
back pain since service, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The Board notes at this point that a chronic disease need not 
be diagnosed within the presumptive period, but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable lay and medical evidence followed 
without unreasonable time lapse by definite diagnosis.  38 
C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  

An important factor in the "reasonableness" of time lapse 
is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A 
strong evidentiary link tends to ensure the disease is not 
due to "intercurrent cause" as set forth in 28 C.F.R. § 
3.303(b).  Cook v. Brown, 4 Vet. App. 231, 238 (1993).   The 
lapse in time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994). 

In this case the record shows no diagnosis of arthritis until 
August 1992, when a radiologist, Dr. JBC, diagnosed slight 
scoliosis, early degenerative arthritis of the lower lumbar 
spine, and degenerative disc at L5-S1.  The Board finds this 
passage of years between the presumptive period (one year 
after separation from service) and diagnosis is not a 
reasonable time lapse in establishing a chronic disorder 
since service.

Further, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Therefore, the Board finds that the evidence does not show 
that the veteran's low back disorder is a chronic condition 
for which service connection can be granted.  

With regard to continuity of symptomology under §3.303(b), 
"[s]ymptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  A veteran is competent to report the onset 
and continuity of his symptomology.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Therefore, the Board finds the veteran competent to report 
that he has experienced a low back pain since service.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the veteran's 
account of continuous back pain since service lacks 
credibility due to his inconsistent statements of record.

The veteran appeared at a hearing before the Board in August 
of 2006, during which he testified that a parachuting 
accident in service caused his current disability.  The 
veteran further testified that he continued having problems 
after being released from service in 1980.  He reported first 
seeking treatment post-service in 1981 and then on a 
recurring basis three to four time per year throughout the 
1980's.  

Further, the record includes private treatment records from 
1992 to 1998.  Several of the physicians' examination reports 
show that the veteran reported having a back condition since 
his 1979 in-service back injury.  For example, an August 1992 
consultation report notes the veteran's in-service back 
injury and records that the veteran complained of always 
having low back pain, "on & off." The examiner diagnosed 
chronic low back pain, but did not note when the chronic low 
back pain began.  Similarly, a January 1995 examination 
report by Dr. HDR records that the veteran's low back pain 
began in 1979 after a parachute accident.  

However, private medical records of evidence show 
contradictory reporting by the veteran.  For instance, an 
examination report by Dr LN in February 1995 notes that 
"according to [the veteran] he was in good health until" 
falling down several concrete steps in February 1994.  
Similarly, Dr. SKJ noted in April 1994 that the veteran 
experienced severe back pain after falling down several 
stairs in February 1994.  Moreover, the veteran reported on 
his SSA benefits application that his condition first started 
bothering him in February 1994.  

The Board also notes that during his August 2006 hearing, the 
veteran omitted any reference to falling down several stairs 
in February 1994.  As just noted, medical evidence shows that 
this accident prompted, at least in part, the veteran's most 
recent back complaints.  

Due to these contradictory statements and omissions, the 
Board finds the veteran not credible in reporting continuous 
back pain since service.  

Additionally, the record does not contain competent medical 
evidence relating the veteran's assertions of continuous back 
pain to his current back disability.  As explained above, the 
only medical opinion of evidence clearly states that the 
veteran's back condition is not related to his service.  

The veteran testified during his August 2006 hearing that he 
discussed his in-service back injury with Dr. J., who told 
him the injury "very well could have been the cause" of his 
current pain.  However, this type of hearsay medical evidence 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).  Further, even if the 
veteran accurately reported Dr. J's nexus opinion, medical 
opinions expressed in speculative language, such as "very 
well could have," do not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The record also contains several statements from the veteran 
directly asserting that the in-service injury caused his 
current disability.  However, the veteran, as a layperson, is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  See Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).

For these reasons, the Board finds that the veteran has not 
established chronicity by continuity of symptomology under 38 
C.F.R. § 3.303(b).  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim of service connection for a low back 
disorder.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a low back disorder is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


